Citation Nr: 0639612	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-05 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  For the period prior to April 22, 2004, entitlement to an 
initial evaluation in excess of 10 percent for post-traumatic 
stress disorder (PTSD).

2.  For the period beginning on April 22, 2004, entitlement 
to an initial evaluation in excess of 50 percent for PTSD.


REPRESENTATION

Veteran represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
PTSD and assigned a 10 percent disability evaluation.  

According to the veteran's VA Form-9, he indicated that he 
wished to testify before a Veterans Law Judge.  A personal 
hearing was scheduled in June 2006, however prior to the 
hearing, the veteran informed VA that he would not be able to 
attend.  Another hearing was scheduled in September 2006, but 
the veteran failed to appear to that hearing and did not 
provide a reason for his failure to appear.  When an 
appellant elects not to appear at the prescheduled hearing 
date, the request for a hearing will be considered to have 
been withdrawn.  38 C.F.R. § 20.704.  His claim will thus be 
adjudicated without further delay based upon all the evidence 
presently of record. 

In an October 2004 rating decision, the RO increased the 
evaluation for PTSD to 50 percent, effective April 22, 2004.  


FINDINGS OF FACT

1.  For the period prior to April 22, 2004, the veteran's 
service-connected PTSD was primarily manifested by no more 
than occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  There was no evidence occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as suspiciousness, panic attacks (weekly or 
less often), and mild memory loss.  

2.  For the period beginning on April 22, 2004, the service-
connected PTSD is primarily manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as impairment of 
occasional short-term memory, impaired impulse control, 
depressed mood, and recurrent nightmares.  There is no 
evidence of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; and spatial disorientation.

3.  The veteran has not submitted evidence tending to show 
that his service-connected PTSD requires frequent 
hospitalization, is unusual, or causes marked interference 
with employment.


CONCLUSIONS OF LAW

1.  For the period prior to April 22, 2004, the criteria for 
an initial disability evaluation in excess of 10 percent for 
service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107 (West Supp. 2005); 38 C.F.R. §§ 3.321, 4.130, Diagnostic 
Code 9411 (2006).  

2.  For the period beginning on April 22, 2004, the criteria 
for an initial disability evaluation in excess of 50 percent 
for service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107 (West Supp. 2005); 38 C.F.R. §§ 3.321, 4.130, Diagnostic 
Code 9411 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2005), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in July 2002 and September 2003 letters.  
Collectively, these letters advised the veteran to tell VA 
about any additional information or evidence pertinent to his 
claim, informed him of the evidence required to substantiate 
the claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, lay statements, and post-service medical records 
from the Central Alabama Veterans Health Care System, the VA 
Outpatient clinic in Dothan, Alabama, as well as private 
medical evidence from Dr. Morriss, and Headland Medical 
Group.  It appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In a March 2006 letter, the RO advised the veteran as to how 
disability ratings and effective dates are awarded, as 
required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).


Increased Rating Claim - PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West Supp. 
2005).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

In accordance with the rating schedule, the veteran's 
service-connected PTSD is evaluated under the general rating 
formula for mental disorders. 

A 10 percent evaluation is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id. 

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.


For the period prior to April 22, 2004

As noted above, in a March 2003 rating decision, the RO 
granted service connection for PTSD and assigned a 10 percent 
evaluation, effective June 12, 2002, the date of receipt of 
the veteran's claim.  

Evidence relevant to the severity of the veteran's PTSD 
includes an August 2002 VA mental health clinic.  According 
to the report, the veteran was referred for evaluation of 
insomnia, nightmares, and anxiety.  Objectively, the 
veteran's mood was anxious.  A diagnosis of PTSD was 
rendered.  The veteran's Global Assessment of Functioning 
score (GAF) score was 75.  

On September 2002 VA examination, the reported having 
nightmares and feeling hypervigilant.  He also reported 
feelings of nervousness when with his grandchildren.  He 
stated that he does like to visit his family but prefers to 
be alone.  On examination, he was oriented times four; his 
mood was described as nervous, and his affect was mildly 
anxious.  His thought processes were coherent.  There were no 
loose associations, flight of ideas, suicidal or homicidal 
ideations.  There was also no evidence of overt psychosis.  
The veteran's insight and judgment were described as 
adequate.  Axis I diagnosis was PTSD.  His GAF score was 65.

During a February 2003 VA mental health follow-up visit, the 
veteran complained of sleep disturbances, anxiety, and 
hypervigilance.  Objectively, there was evidence of an 
anxious mood.  There was no evidence of depressed mood, manic 
behavior, delusions, hallucinations, suicidal thoughts, or 
homicidal thoughts.  Axis I diagnosis was PTSD, panic 
disorder with agoraphobia.  His GAF score was 75.  

During a March 2004 VA mental health follow-up visit, the 
veteran reported feeling anxious, depressed, and lacked 
motivation.  He denied panic attacks.  On examination, there 
was no evidence of a depressed mood, manic behavior, 
delusions, hallucinations, suicidal thoughts, or homicidal 
thoughts.  His GAF score was 75.  The examiner continued his 
medications and suggested a follow-up visit in 5 months.

On review, the Board finds that an initial evaluation in 
excess of 10 percent for the period prior to April 22, 2004 
is not warranted.  The veteran's PTSD was primarily 
manifested by occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  The Board acknowledges the evidence of depressed 
mood, anxiety, and sleep disturbances prior to April 22, 
2004.  Significantly, however, there was no evidence of 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as suspiciousness, panic attacks 
(weekly or less often), and mild memory loss.  The Board also 
notes that prior to April 22, 2004, the veteran's GAF score 
was no less than 65, which is indicative of only some mild 
symptoms (e.g., depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning.  
(e.g., occasional truancy, or theft within the household).  
See DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
31 (4TH ed. rev., 1994).  

Based on the above-discussion, the Board finds that the 
veteran's disability picture does not more nearly approximate 
the criteria for a 30 percent evaluation for service-
connected PTSD.  Consequently, an evaluation in excess of 10 
percent prior to April 22, 2004 is not warranted.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).


For the period beginning on April 22, 2004

As noted above, in an October 2004 rating decision, the RO 
increased the evaluation for service-connected PTSD to 50 
percent, effective April 22, 2004.  Such increase was based 
on symptomatology exhibited during the April 22, 2004 VA 
examination.  

On April 22, 2004 VA examination, the veteran reported having 
nightmares and flashbacks, approximately two to three times 
per week.  He stated that he frequently felt depressed and 
nervous.  He also stated that he avoids crowds, noises, and 
any activities which arouse recollections of his traumatic 
Vietnam experiences.  On mental status examination, the 
veteran was hyperalert with increased startle response.  His 
mood was nervous and depressed; his affect was constricted; 
and his speech was coherent and relevant.  The examiner 
stated that the veteran has poor concentration from time to 
time, and has feelings of guilt, anger, and isolation.  The 
veteran denied any hallucinations, or suicidal or homicidal 
ideations.  Orientation, memory, perception, insight and 
judgment were intact.  

On review, the Board finds that, for the period beginning on 
April 22, 2004, the veteran's service-connected PTSD is 
primarily manifested by no more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as impairment of occasional short-term memory, 
impaired impulse control, depressed mood, and recurrent 
nightmares.  However, since April 22, 2004, there has been no 
objective evidence of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; and spatial disorientation.  Further, the Board 
notes that on April 22, 2004 VA examination, the veteran's 
GAF score was 50- 60, which the examiner described as 
moderate PTSD symptoms.  

In sum, the Board finds that for the period beginning on 
April 22, 2004, the veteran's disability picture does not 
more nearly approximate the criteria for a 70 percent 
evaluation.  Consequently, an evaluation in excess of 50 
percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).

The Board has also considered whether the veteran is entitled 
to additional staged ratings.  See Fenderson, supra.  It is 
the Board's opinion, however, that the veteran's service- 
connected PTSD has been more than 10 percent prior to April 
22, 2004, and no more than 50 percent beginning on April 22, 
2004.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his PTSD and there is no 
indication that such disability has a marked interference 
with employment beyond that contemplated within the schedular 
standards.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).


ORDER

For the period prior to April 22, 2004, entitlement to an 
initial evaluation in excess of 10 percent for PTSD is 
denied.

For the period beginning on April 22, 2004, entitlement to an 
initial evaluation in excess of 50 percent for PTSD is 
denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


